Citation Nr: 0102349	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous condition. 

 
FINDINGS OF FACT

1.  In an April 1988 rating decision, the RO denied service 
connection for a nervous condition.

2.  The evidence received subsequent to the April 1988 rating 
decision, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1988 RO decision denying service connection 
for depressive reaction is final.  38 U.S.C.A. § 7104(b) 
(West 1991).

2.  The evidence received subsequent to the RO's April 1988 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for a 
nervous condition.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In an April 1988 rating decision, the RO denied service 
connection for a nervous condition.  The veteran was notified 
of that decision but did not appeal within one year of 
receiving notice of the decision.  See 38 C.F.R. § 19.192 
(1987).  Accordingly, the April 1988 rating decision by the 
RO is final.  38 C.F.R. § 19.192 (1987).  The question 
presently before the Board is limited to whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.104 
(2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

As just discussed, current regulations for reopening a final 
decision that denied service connection require determining 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  Prior to the recent passage of the 
"Veterans Claims Assistance Act of 2000", Pub. L. No. 106-
475, 114 Stat. 2096 (2000), precedential case law required 
that if new and material evidence had been submitted, a well-
grounded analysis took place immediately upon reopening the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
However, with the elimination of the well-grounded analysis 
requirement through the Veterans Claims Assistance Act, the 
Board must now proceed from the reopening of the claim 
directly to an evaluation of the merits of the claim, after 
ensuring that VA's duty to assist has been satisfied.       

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the April 1988 rating decision, the RO found that there 
was no competent medical evidence to show that the veteran's 
nervous condition existed during active military service or 
within the presumptive period following service discharge.  
The evidence received since the April 1988 rating decision 
regarding service connection for a nervous condition includes 
an April 1979 psychological evaluation from Brentwood 
Hospital, a June 1992 letter of medical treatment from John 
H. Haynes, Jr., M.D., an August 1994 psychological evaluation 
by Eve Struve, Ph.D., a November 1994 VA mental disorders 
examination, an August 1994 Social Security Administration 
(SSA) application and Disability Report, a December 1994 SSA 
Disability Determination and Transmittal (along with 
accompanying supporting evidence), a May 1999 statement of 
medical treatment from a VA staff psychiatrist, lay witness 
statements dated in January 2000 and September 2000, as well 
as statements submitted by the veteran to VA in support of 
his claim.  The Board finds that while this evidence is new, 
none of it is material to the appellant's claim.  The record 
also includes additional medical evidence that relates solely 
to the veteran's other claims before VA, and thus will not be 
discussed in this decision.         

The Board first considers the evidence from the April 1979 
psychological evaluation from Brentwood Hospital.  While this 
evidence is new, in that it has not previously been 
considered in conjunction with the veteran's claim, it is not 
material to his claim.  This evaluation report describes the 
psychological test that the veteran performed as part of the 
evaluation, and the diagnosis of psychotic depressive 
reaction.  However, there is no indication from this report 
that the veteran's psychotic depressive reaction is related 
to service.  Thus, the Board finds that this evidence is not 
material to the veteran's claim.       

The Board also considers the June 1992 letter of medical 
treatment from Dr.  Haynes.  While this evidence is new, it 
is not material to the veteran's claim.  In this letter, Dr. 
Haynes stated that he had been treating the veteran for 
several years and that the veteran had "emotional 
instability".  Dr. Haynes did not indicate in the letter 
that his treatment of the veteran was in any way related to 
service.  Therefore, the evidence is not material to his 
claim.  

In considering the August 1994 psychological evaluation 
report by Eve Struve, Ph.D., the Board finds that this also 
is new but not material to the veteran's claim.  In her 
report, Dr. Struve detailed the veteran's background, 
including a history of drinking alcohol since entering the 
Air Force.  Dr. Struve evaluated the veteran as having a 
mixed personality disorder.  However, there is no indication 
in the report that the veteran's personality disorder is 
related to his service in the Air Force.   Thus, this 
evidence is also not material to the veteran's claim.         

The Board considers next the veteran's November 1994 VA 
mental disorders examination report.  The report explains in 
great detail the extent of the veteran's mental disorder, 
diagnosed as "paranoid disorder, chronic, severe, with 
chronic depression, chronic anxiety, restrictive interest, 
social withdrawal, phobic anxiety in meeting anyone he knows 
and a general nihilistic outlook on everything that 
everything is going to be turned towards him in a negative 
direction or appraisal."        The Board finds that this 
evidence is new, but also not material to his claim.  The 
examiner does not associate the veteran's mental illness to 
his active military service in the Air Force from 1953 to 
1957.  Rather, the evidence focuses on the current 
symptomatology and extent of his mental illness.  The report 
does not indicate that the veteran's military service had any 
impact on his current psychiatric disability.  For this 
reason, none of this evidence is material to the veteran's 
claim.      

In reviewing the veteran's August 1994 SSA application and 
Disability Report, as well as the December 1994 SSA 
Disability Determination and Transmittal, the Board similarly 
finds that this evidence is new but not material to his 
service connection claim.  As part of his SSA disability 
application, the veteran described that he had a "mental 
problem" and problems with his "nerves".  However, nowhere 
in his application does he attribute his mental difficulties 
to his active military service.  Likewise, the Disability 
Determination and accompanying supporting evidence supports 
the finding of the veteran's paranoid personality disorder, 
but does not lend any evidence to the veteran's claim that 
his nervous condition is related to service.  Thus, none of 
this evidence from SSA is material to the veteran's claim.

The May 1999 statement of medical treatment from a VA staff 
psychiatrist is also new but not material to the veteran's 
claim.  The statement reveals that the veteran is being 
treated for depression.  The statement does not elaborate on 
the source of this mental condition, let alone associating 
the condition to active military service.  Therefore, the 
statement is not material to the veteran's claim.  

The veteran has also submitted lay witness statements that 
are new but not material to the veteran's claim.  One, who 
had know the veteran since 1942, reiterated much of the 
veteran's school and work history, and at the end of his 
statement suggested that the veteran's mental problems 
started in the Air Force.  The veteran's sister related her 
impression of the veteran after he returned from the service.  
She, too, stated that she believed that the veteran's mental 
condition was caused by his military service.  Similarly, the 
September 2000 statement from a third witness associates the 
veteran's mental condition to his military service.  However, 
none of these lay witnesses supplied medical evidence to 
support their opinions regarding the source of the veteran's 
mental condition, nor provided evidence of their own medical 
expertise to supply such an opinion.  Consequently, their 
statements do not constitute competent medical evidence of a 
relationship between the veteran's current mental condition 
and his military service.  Such a claim must be based on a 
diagnosis or opinion by a qualified physician and supported 
by a physical examination.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Therefore, these lay witness statements, 
while, eminently credible, do not satisfy what is necessary 
to be material to the veteran's service connection claim.         

The veteran has also submitted numerous statements of his own 
to the effect that his nervous condition began in service.  
However, none of these statements is supported by evidence 
from a competent medical authority that connects his current 
nervous condition to his military service.  The Board is left 
with only the veteran's assertions that his current mental 
disorder is connected to his active military service.  As 
Green, supra,relates, the lack of competent medical evidence 
defeats the veteran's assertions.  As the evidence fails to 
provide such an etiology of the veteran's current mental 
condition from a medical authority, all of this evidence is 
deemed to be not material to the veteran's claim.           

The Board also notes that the veteran has submitted several 
pieces of medical and other documentary evidence since the 
Board's August 2000 remand decision that is duplicate 
evidence, submitted prior to the last final decision or 
discussed previously in this decision.  By its very nature, 
this evidence is not new, and thus is not sufficient to 
reopen the veteran's claim.   

As none of the evidence added to the record since the RO's 
April 1988 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a causal nexus between the veteran's current 
mental disorder and his military service, the Board concludes 
the additional evidence does not constitute new and material 
evidence sufficient to reopen his service connection claim.  
Therefore, the April 1988 rating decision remains final, and 
the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
the claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen her claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a mental disorder.  The 
benefits sought on appeal remain denied. 



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

